Election/Restrictions
Newly submitted claims #27-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. 

1) Newly added Group IV claimed invention can be practiced without a second silicon-free and oxygen-containing compound precursor to the substrate to form a first dielectric layer on the zeroth dielectric layer; and forming a first metal layer in the first dielectric layer, as stated in the Group I claim language. Also, Group I claimed method can be practiced without a dielectric layer disposed over the gate and around the contact, as stated in the newly submitted Group IV claim language.

2) Newly added Group IV claimed invention can be practiced without a predetermined flow rate ratio, as stated in the Group II claim language. Also, Group II claimed method can be practiced without a specific temperature range, as not shown in the newly submitted Group IV claim language.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims #27-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Churn-hung Yu, on 02/18/22.

In an interview with Attorney Churn-hung Yu, on 02/18/22, the Examiner was given permission to cancel Non-Elected claims #27-32.

Please cancel claims #27-32

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising gate, strained layer aside the gate structure, multiple dielectric layers and heterocyclic precursors, (Huang et al., 2005/0116360, Balseanu et al., 2008/0146007, Park et al., 2019/0304895), it fails to teach either collectively or alone, wherein introducing a silicon-containing linear compound precursor and a second silicon-free and oxygen-containing compound precursor to the substrate to form a first dielectric layer on the zeroth dielectric layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-14 are allowed.
Claim #1
Introducing a silicon-containing linear compound precursor and a second silicon-free and oxygen-containing compound precursor to the substrate to form a first dielectric layer on the zeroth dielectric layer.
Claim #9
Introducing a silicon-containing heterocyclic compound precursor and an oxygen-containing compound precursor into the process chamber in a predetermined flow rate ratio, so as to form a SiOC film on the dielectric layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
02/21/2022

/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 23, 2022